Citation Nr: 1229937	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-22 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1993 to December 1996.

This appeal to the Board of Veterans' Appeals (Board) is from the September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of a temporary total (100 percent) disability rating following the Veteran's cervical spine surgery in March 2009 has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his cervical spine disorder has its origins in active military service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the Board is granting service connection for a cervical spine disorder, representing a full grant of the benefit sought on appeal, any failure with respect to the duty to notify or assist is nonprejudicial.  Thus, no further discussion of VA's duties to notify and assist is necessary.

II.  Analysis

The Veteran asserts that his cervical spine disorder is directly related to his active military service, or, alternatively, that it is secondary to his service-connected bilateral shoulder disability.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253. 

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to a veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence also suggests that the Veteran's cervical spine disorder may be secondary to his service-connected bilateral shoulder disability.  Service connection is permissible on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the present case, the Veteran is service connected for a bilateral shoulder disability resulting from torn rotator cuffs, degenerative changes, and residuals of surgery.

The Veteran's service treatment records (STRs) are contained in the file, but the Veteran alleges that they are incomplete.  Although the STRs do not document a neck injury or neck pain, they do document worsening pain and limited motion in both shoulders following a rotator cuff tear.  He had treatment for SLAP ("superior labral anterior to posterior") tears in both shoulder joints.  In 1996, the Veteran received a medical discharge from armed service.  He is currently service-connected at 40 percent disabling in the right shoulder and 30 percent disabling in the left shoulder.

In an earlier VA examination from November 2002, the Veteran reported mild back pain with severe flare-ups.  He was diagnosed with back strain but no neurological abnormalities were noted.  In a VA examination from August 1998, he again reported back pain on flexion and was diagnosed with lumbosacral strain.  No other earlier records reference neck or upper back pain.

The Veteran had a VA compensation examination in June 2008.  He reported that his neck pain radiated into his arms and was having difficulty performing his normal work because of the pain.  The examiner performed strength, coordination, motor, and other physiatric tests, but did not provide an opinion as to the origins or etiology of his present condition.  The Veteran was ultimately diagnosed with cervical degenerative disc and joint disease.

Treatment records from the VA Community-Based Outpatient Clinic (CBOC) in Marquette, Michigan dated between May 2004 and December 2009 suggest that the Veteran's service-connected shoulder disability and his present cervical spine condition are related.  According to one of his VA primary care physicians in January 2009, the Veteran "obviously needs to be service connected for his neck.  Injury of the shoulders [is] at least as likely as not connected to the neck [dysfunction] in every way and in every case.  The connection of the two injuries is well-established in the medical community and is not any different in this case."  In March 2008, the Veteran reported neck and shoulder pain that at times travels down his arms to his left fingers.  The pain was worse when he was sitting and driving or turning his head.  The physician indicated that his neck pain and shoulder pain had the same origins, a flexion injury from carrying a radio on his back in service.

Additional records from the Marquette CBOC dated in February 2009 are especially instructive.  The Veteran was found to have spinal stenosis, as evidenced by increased pain and a headache when his head is compressed.  The physician noted, "[t]his is something that we have suspected for some time and now have the proof of."  The Veteran had magnetic resonance imaging (MRI) scans of his neck in the past, but they "had too much contrast," which "threw off the results."  The physician stated that the shoulder pain had been wrongly diagnosed.  "The upshot of all of this is that his two shoulder surgeries were unnecessary and could have been avoided.  This may also explain his random pain syndrome."  A second examiner from February 2009 stated that although the Veteran "does have some shoulder pathology I don't think that is the main course of his problem."  The Veteran continued to "have pain in the neck, across the shoulders and down into the scapular area bilaterally," with most of his discomfort "in the posterior neck, shoulder, scapular region."  Both doctors suggested that the Veteran's upper back and shoulder pain was rooted in the cervical spine disorder with stenosis and not the shoulders.

The records from Marshfield Clinic in Marshfield, Wisconsin, also suggest a link between the Veteran's shoulder pain and his neck pain.  In an April 2009 treatment record, the physician noted that the Veteran "had quite a bit of pain in the shoulder and actually he might have had some shoulder problem like [a] rotator cuff tear, but after the shoulder pain subsided he felt pain in the back of the neck that radiates into the interscapular area" between his shoulder blades.  The report indicated that the Veteran fell with a back pack radio while in service and aggravated his back by carrying a radio.  In March 2009, the Veteran had an anterior cervical diskectomy and fusion at the C5-6 vertebrate.  His treatment records show a lengthy recovery at Marshfield Clinic and at the Marquette CBOC.  

The Board ultimately finds that the Veteran's degenerative disc disease of his cervical spine is service-connected as it resulted from his carrying of a backpack and radio in service, the same cause as for his torn rotator cuff and resulting shoulder disability.  Although evidence exists in this case that the cervical spine disorder is a secondary consequence of the Veteran's bilateral shoulder disability, for the reasons stated below the Board is granting this claim based on direct service connection, and consequently does not need to explore secondary service connection.

First, the Veteran's statements to his treating physicians are consistent with the treatment records and suggest a linkage between his neck and shoulder pain and a service injury.  He reported that both his shoulder and his neck pain had its onset in service when he was carrying a backpack and fell.  In a record dated in September 2009 from Marshfield Clinic, the Veteran reported pain in the neck and scapula (shoulder blade) area.  He reported to the examiner that he had shoulder surgery in service and then was discharged.  He explained that he had complained of both neck and shoulder pain in service, but the shoulder was thought to be the problem instead of the neck.  The neck pain never went away after the shoulder surgeries.  The treatment records suggest that the Veteran's neck and shoulder pain are difficult to diagnose separately, and he often feels pain in both areas simultaneously.  In a record from Marshfield Clinic from April 2009, the Veteran reported neck pain and pain along the muscle on the left side of his neck around the medial border of the scapular area.  He also had muscle spasms in his upper left back.

Second, although the VA compensation examiner did not provide a medical opinion as to the origins of the Veteran's claimed cervical spine disorder, the progress notes dated in March 2008 and January 2009 provide a clear nexus between the Veteran's military service and his cervical spine condition.  Although the later and more explicit of the two reports-the one dated in January 2009 stating that "[i]njury of the shoulders [is] at least as likely as not connected to the neck [dysfunction] in every way and in every case"-suggests secondary causation for the cervical spine condition as derivative of the shoulder condition, the opinion may also be read consistently as stating that the neck and shoulder conditions have the same origins in service.  As these opinions were provided in the course of the Veteran's medical treatment they may be especially probative, as the Veteran has an interest in providing an accurate medical history to his treating physicians for the purposes of contemporaneous medical care.

Third, the evidence suggests that the Veteran's shoulder condition and radiculopathy into his upper extremities may actually have been derivative of his cervical spine disorder and not vice-versa.  The most recent medical records in this case suggest that the Veteran may have been wrongly diagnosed and that his pain was assumed to be residual to his rotator cuff tears and shoulder disability instead of degenerative disc disease of the cervical spine with stenosis and spinal cord compression.  The Veteran went through numerous courses of treatment for shoulder pain with no beneficial results, and the most recent records suggest that his shoulder pain subsided after his cervical spine surgery.  In May 2009, six weeks after his cervical diskectomy and fusion, the Veteran's treating neurosurgeon reported that the Veteran was "doing extremely well at this time, without any significant complaints and states that he has not felt better in almost 15 years."  The Veteran is competent to report his own symptoms of pain, and the fact that his shoulder pain appears to have improved after his neck surgery is supportive of the theory that his shoulder pain, incurred and documented in service, was related to a cervical spine injury.  

In sum, the evidence shows that the Veteran has a current neck disability.  The Board also finds that by way of the Veteran's lay statements, which the Board finds credible, there is also evidence that the Veteran injured his neck in service.  The Board finds his statement that he had neck pain in service which continued after service to be credible.  Lastly, the evidence of record shows that there is medical evidence which links the Veteran's current neck disability to the injury he had in service.  Although not argued in this decision, the Board notes that the evidence is just as probative in showing that his current neck disability is related to his service-connected shoulder disabilities.  In light of the foregoing, the criteria for establishing service connection for the Veteran's cervical spine disorder have been met.


ORDER

Service connection for a cervical spine disorder is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


